Title: From Thomas Jefferson to Thomas Burke, 2 October 1780
From: Jefferson, Thomas
To: Burke, Thomas



Sir
Richmond Oct. 2. 1780.

I am sorry to be obliged to inform you that it is out of our power to have paiment made of Mr. Clay’s draught for 225,000 dollars.

Our treasury is at present absolutely exhausted, and no prospect of it’s being replenished till the assembly shall have met and have had time to provide supplies. I hope this will reach you in time to prevent the additional disappointment which might arise from your setting out on your journey previous to your receipt of it.
I have the honor to be with the greatest esteem & respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

